DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-8, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kashida (US 2014/0067456 A1) in view of Ohashi et al. (US 2021/0011672 A1).
With respect to Claim 1, Kashida’456 shows an information processing apparatus (Figure 1 image processing terminal 40) comprising: at least one memory that stores instructions; and at least one processor that executes the instructions to perform: 
acquiring information about a print job generated [ ] by a printer driver (paragraph [0038] printer driver generating printing data/job with information indicating whether the printing is for private purposes or for work purposes may be set on the print setting screen, and this information may be included in the printing data as a purpose flag); and 
transmitting the acquired information about the print job to an external service to aggregate information about print jobs (Figure 5 Step S180 sending log data to a log collecting apparatus 20).  
Kashida’456 does not specifically show print job generated in a predetermined print queue.
Sato’657 shows print job generated in a predetermined print queue (paragraph [0040] print driver generating a job, Paragraph [0042] printer driver stores the generated job in a print queue).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Kashida’456 to include print job generated in a predetermined print queue method taught by Sato’657. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to organize print jobs in queues based on aggregation conditions (paragraphs [0046]-[0048]).
With respect to Claim 7, Kashida’456 shows an information processing apparatus according to claim 1, wherein the information about the print job is transmitted to the external service, each time the information about the print job is acquired  (Figure 5 S170-S180 whenever content log is generated sending it to be stored at the log collection apparatus 20).  
With respect to Claim 8, Kashida’456 shows an information processing apparatus according to claim 1, wherein the information about the print job is regularly transmitted to the external service (Figure 5 S170-S180 whenever content log is generated sending it to be stored at the log collection apparatus 20).  
With respect to Claims 10-11, arguments analogous to those presented for claim 1, are applicable.
With respect to Claims 17, arguments analogous to those presented for claim 7, are applicable.
With respect to Claims 18, arguments analogous to those presented for claim 8, are applicable.


Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kashida (US 2014/0067456 A1) in view of Ohashi et al. (US 2021/0011672 A1) further in view of Sato (US 2020/0104657 A1).

With respect to Claim 2, the combination of Kashida’456 and Ohashi’672 shows an information processing apparatus according to claim 1, wherein the predetermined print queue is a print queue of a logical printer given a predetermined printer name.  
Sato’657 shows wherein the predetermined print queue is a print queue of a logical printer given a predetermined printer name (paragraphs [0020], [0072] print queue name for a job specifies the virtual printer and represents print settings). 
 At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Kashida’456 and Ohashi’672 to include predetermined print queue is a print queue of a logical printer given a predetermined printer name method taught by Sato’657. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to simplify the naming of the virtual printer name and print jobs (paragraph [0089]).
With respect to Claim 4, Kashida’456, Ohashi’672 Sato’657 and  shows an information processing apparatus according to claim 2, wherein the predetermined printer name is a printer name identifiable by a user of the information processing apparatus, as being for work (in Kashida’456: paragraph [0052]-[0053] use log illustrated in FIG. 6 may include values for each of the user name, the job ID, the number of copies, the number of sheets per copy, and the setting items of the print setting information. The use log may include other information, such as a printing date and time, like flag indicating the print job is for work purpose therefore the user can identify by identifying the print job by its name that is for work).  
	
With respect to Claims 12, arguments analogous to those presented for claim 2, are applicable.
With respect to Claims 14, arguments analogous to those presented for claim 4, are applicable.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashida (US 2014/0067456 A1) in view of Ohashi et al. (US 2021/0011672 A1) further in view of Sato (US 2020/0104657 A1) further in view of Ohno (US 2013/0188221 A1).

With respect to Claim 3, the combination of Kashida’456, Ohashi’672 and Sato’657 does not specifically show an information processing apparatus according to claim 2. wherein the predetermined printer name is a printer name designated by an administrator of the external service. 
Ohno’221 shows an information processing apparatus according to claim 2, wherein the predetermined printer name is a printer name designated by an administrator of the external service (paragraph [0063] printer manager from external server, paragraph [0079] a printer manager being able to designate a name for the printer).  
 At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Kashida’456, Ohashi’672 and Sato’657 to include predetermined printer name is a printer name designated by an administrator of the external service method taught by Ohno’221. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to permit the manager to register a printer from an external print service (paragraph [0082]).
With respect to Claims 13, arguments analogous to those presented for claim 3, are applicable.



Allowable Subject Matter
Claims 5-6, 9, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675